Exhibit 99.3 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY ANNOUNCES PARTICIPATION IN UPCOMING INVESTOR CONFERENCES DENVER, CO August 1, 2011 – SM Energy Company (NYSE: SM) today announces that the Company will be participating in the following upcoming investor events: · August 17, 2011 – Enercom Incorporated’s 2011 Oil and Gas Conference.Tony Best, President and CEO, will present at 11:20AM Mountain Time. · September 8, 2011 – Barclays CEO Energy-Power Conference. Tony Best, President and CEO, will present at 12:25 PM Eastern Time. SM Energy’s presentation materials for these respective events will be available the day of the event at the at the Company’s website at www.sm-energy.com.Links to webcasts of the Company’s presentations will also be available on the Company’s website. ABOUT THE COMPANY SM Energy Company is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas, natural gas liquids, and crude oil. SMEnergy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at www.sm-energy.com.
